Title: Enclosure: William H. Wilmer to Hugh Nelson, [before 2 February 1820]
From: Wilmer, William Holland,Calvo, John
To: Nelson, Hugh


						
							Dear Sir,
							
								
									before 2 Feb. 1820
								
							
						
						This will be handed you by Monsr Calvo, Professor of the french language. His object in waiting upon you, is to obtain an introduction to his Excellency Mr Jefferson of Monticello, who, he understands, is Patron of the Central College, & who, probably, might be disposed to favour his admission as a Professor in that Seminary. I have but a short acquaintance with Mr Calvo, but as far as I have known him, I believe him to be a gentleman of very amiable manners & exemplary conduct. Not being, myself a proficient in the French language, I cannot, of course, say much upon that subject: but from the little knowledge I have of it, & the general satisfaction he has given here, as a teacher, I believe him to be well qualified to fulfil any promises that he may make in that branch of science. I have, therefore, taken the liberty of introducing him to you, that he may have an opportunity of submitting his pretensions to the department which he wishes to fill: which, hoping that you will readily excuse, I remain, very respectfully
						
							yr obedt Sert
							
								W. H. Wilmer
							
						
					